Citation Nr: 0107660	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Buerger's Disease.


REPRESENTATION

Appellant represented by:	John J. Borsos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case has a rather involved procedural background.  In 
short, in a decision in January 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for erythema nodosum.  The Board subsequently 
sought service connection for Buerger's Disease.  By rating 
action in July 1995, the Regional Office (RO) held that the 
evidence submitted by the veteran was not new and material, 
and the claim for service connection for Buerger's Disease 
remained denied.  In June 1998, the Board concluded that the 
issue of service connection for Buerger's Disease was 
separate and distinct from the claim for service connection 
for erythema nodosum, and remanded the case to the RO for 
consideration of the issue of service connection for 
Buerger's Disease without regard to finality of the 
determination with respect to service connection for erythema 
nodosum.  The case is again before the Board for appellate 
consideration.

In a letter dated January 2001, the veteran's attorney 
commented that he had not been furnished a copy of the 
"pertinent information in this case."  It is not clear 
whether he is requesting that a copy of the claims folder be 
provided to him.  This matter is referred to the RO for 
appropriate action.


REMAND

Following the June 1998 remand, the RO scheduled the veteran 
for an examination.  The RO requested that the examiner 
respond to several questions, to include whether the symptoms 
the veteran experienced in 1972 represented the onset of 
Buerger's Disease.  Based on the findings of the Department 
of Veterans Affairs (VA) examination conducted in August 
2000, the physician opined that it was his impression that 
the veteran's clinical manifestations were compatible with a 
peripheral angiitis on the basis of Buerger's Disease 
(thromboangiitis obliterans).  He added that if it was 
documented that the veteran did develop red lesions on his 
lower extremities in 1972, it was his opinion that this could 
be the early manifestation of Buerger's Disease.  

The veteran asserts that he was treated during service at 
Fort Clayton for erythema nodosum, which is related to 
Buerger's Disease, and that he received treatment for a red 
nodule on his left leg at a private hospital in July 1972.  A 
review of the service medical records reveals that the 
veteran was seen in May 1970 at Fort Clayton for a rash.  It 
was indicated that it was probably insect bites, and Calamine 
lotion was prescribed.  The remaining service medical records 
are negative for pertinent complaints.  The skin and vascular 
system were evaluated as normal on the separation examination 
in April 1971.  In a statement dated October 1979, a private 
physician related that he had treated the veteran in November 
1972, in 1975 and again in 1979.  It was reported that in 
November 1972, the veteran had left lower leg pain with 
inflammation for three months.  The diagnosis was possible 
thrombophlebitis, later diagnosed as erythema nodosa.  The 
veteran testified at a hearing at the RO in November 1995 
that the records of his treatment at the private hospital in 
July 1972 are not available.  

The Board acknowledges that the physician who conducted the 
August 2000 VA examination responded to the question posed by 
the RO.  However, more specific information is required in 
order to adjudicate this claim.  Specifically, it must be 
determined whether the Buerger's Disease had its onset either 
during service or within one year thereafter.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to notify and 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA Regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran's 
claims folder to the physician who 
conducted the August 2000 VA examination 
for clarification of his opinion.  He 
should be asked to comment whether the 
onset of Buerger's Disease was during 
service or if the veteran had 
manifestations of it within one year 
following his discharge from service in 
June 1971.  In this regard, the examiner 
should state, if possible, whether during 
service or within one year of his 
discharge, the veteran experienced 
claudication on walking more than 100 
yards or had diminished peripheral pulses, 
or if there was any indication of 
circulatory impairment, with paresthesias, 
temperature changes or occasional 
claudication.  The rationale for any 
opinion should be set forth.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should adjudicate the claim of 
entitlement to service connection for 
Buerger's Disease.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


